EXHIBIT 10.1

 

ADVENT SOFTWARE, INC.

 

2002 STOCK PLAN

 

(as amended and restated effective as of May 18, 2005)
(as amended and restated effective as of April 1, 2008)
(as amended and restated effective as of April 1, 2009)

(as amended and restated effective as of April 1, 2010 )

 


1.             PURPOSES OF THE PLAN.  THE PURPOSES OF THIS PLAN ARE:


 

·                  to attract and retain the best available personnel for
positions of substantial responsibility,

 

·                  to provide additional incentive to Employees, Directors and
Consultants, and

 

·                  to promote the success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

 


2.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL
APPLY:


 


(A)           “ADMINISTRATOR” MEANS THE BOARD OR ANY OF ITS COMMITTEES AS SHALL
BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


 


(B)           “AFFILIATED SAR” MEANS A SAR THAT IS GRANTED IN CONNECTION WITH A
RELATED OPTION, AND WHICH AUTOMATICALLY WILL BE DEEMED TO BE EXERCISED AT THE
SAME TIME THAT THE RELATED OPTION IS EXERCISED.


 


(C)           “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF EQUITY BASED AWARDS UNDER U.S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF
ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL BE, GRANTED UNDER
THE PLAN.


 


(D)           “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY, A GRANT UNDER THE
PLAN OF OPTIONS, SARS, RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE
UNITS OR PERFORMANCE SHARES.


 


(E)           “AWARD AGREEMENT” MEANS THE WRITTEN OR ELECTRONIC AGREEMENT
SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH AWARD GRANTED UNDER
THE PLAN.  THE AWARD AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE
PLAN.


 


(F)            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.

 

--------------------------------------------------------------------------------


 


(G)           “CASH POSITION” MEANS AS TO ANY PERFORMANCE PERIOD, THE COMPANY’S
LEVEL OF CASH AND CASH EQUIVALENTS.


 


(H)           “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:


 


            (I)        ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND
14(D) OF THE EXCHANGE ACT) BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN
RULE 13D-3 OF THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING POWER
REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES;


 


           (II)        THE CONSUMMATION OF THE SALE OR DISPOSITION BY THE
COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


 


          (III)        A CHANGE IN THE COMPOSITION OF THE BOARD OCCURRING WITHIN
A TWO-YEAR PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY OF THE DIRECTORS
ARE INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” MEANS DIRECTORS WHO EITHER
(A) ARE DIRECTORS AS OF THE EFFECTIVE DATE OF THE PLAN, OR (B) ARE ELECTED, OR
NOMINATED FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A
MAJORITY OF THE INCUMBENT DIRECTORS AT THE TIME OF SUCH ELECTION OR NOMINATION
(BUT WILL NOT INCLUDE AN INDIVIDUAL WHOSE ELECTION OR NOMINATION IS IN
CONNECTION WITH AN ACTUAL OR THREATENED PROXY CONTEST RELATING TO THE ELECTION
OF DIRECTORS TO THE COMPANY); OR


 


          (IV)        THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE
COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH
WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY
PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY
BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ITS PARENT) AT
LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY THE VOTING
SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OR ITS PARENT OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION.


 


(I)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(J)            “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS APPOINTED BY THE BOARD
IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


 


(K)           “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


 


(L)            “COMPANY” MEANS ADVENT SOFTWARE, INC., A DELAWARE CORPORATION.


 


(M)          “CONSULTANT” MEANS ANY NATURAL PERSON, INCLUDING AN ADVISOR,
ENGAGED BY THE COMPANY OR A PARENT OR SUBSIDIARY TO RENDER SERVICES TO SUCH
ENTITY.


 


(N)           “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(O)           “DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE.

 

--------------------------------------------------------------------------------


 


(P)           “EARNINGS PER SHARE” MEANS AS TO ANY PERFORMANCE PERIOD, THE
COMPANY’S OR A BUSINESS UNIT’S NET INCOME, DIVIDED BY A WEIGHTED AVERAGE NUMBER
OF COMMON STOCK OUTSTANDING AND DILUTIVE COMMON EQUIVALENT SHARES DEEMED
OUTSTANDING.


 


(Q)           “EMPLOYEE” MEANS ANY PERSON, INCLUDING OFFICERS AND DIRECTORS,
EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY.  NEITHER
SERVICE AS A DIRECTOR NOR PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY SHALL BE
SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY THE COMPANY.


 


(R)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(S)           “EXCHANGE PROGRAM” MEANS A PROGRAM ESTABLISHED BY THE
ADMINISTRATOR UNDER WHICH OUTSTANDING AWARDS ARE AMENDED TO PROVIDE FOR A LOWER
EXERCISE PRICE OR SURRENDERED OR CANCELLED IN EXCHANGE FOR (I) AWARDS WITH A
LOWER EXERCISE PRICE, (II) A DIFFERENT TYPE OF AWARD, (III) CASH, OR (IV) A
COMBINATION OF (I), (II) AND/OR (III).


 


(T)            “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF COMMON
STOCK DETERMINED AS FOLLOWS:


 


            (I)        IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK
EXCHANGE OR A NATIONAL MARKET SYSTEM, THE NASDAQ INCLUDING WITHOUT LIMITATION
THE NASDAQ NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET OF THE NASDAQ STOCK
MARKET, ITS FAIR MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR SUCH STOCK
(OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH EXCHANGE OR
SYSTEM ON THE DAY OF DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR
SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE;


 


           (II)        IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED
SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, THE FAIR MARKET VALUE OF
A SHARE OF COMMON STOCK SHALL BE THE MEAN BETWEEN THE HIGH BID AND LOW ASKED
PRICES FOR THE COMMON STOCK ON THE DAY OF DETERMINATION, AS REPORTED IN THE WALL
STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE; OR


 


          (III)        IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON
STOCK, THE FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE
ADMINISTRATOR.


 


(U)           “FISCAL YEAR” MEANS THE FISCAL YEAR OF THE COMPANY.


 


(V)           “FREESTANDING SAR” MEANS A SAR THAT IS GRANTED INDEPENDENTLY OF
ANY OPTION.


 


(W)          “INCENTIVE STOCK OPTION” MEANS AN OPTION INTENDED TO QUALIFY AS AN
INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE AND THE
REGULATIONS PROMULGATED THEREUNDER.


 


(X)            “INDIVIDUAL OBJECTIVES” MEANS AS TO A PARTICIPANT FOR ANY
PERFORMANCE PERIOD, THE OBJECTIVE AND MEASURABLE GOALS SET BY A PROCESS AND
APPROVED BY THE ADMINISTRATOR (IN ITS DISCRETION).

 

--------------------------------------------------------------------------------


 


(Y)           “NET INCOME” MEANS AS TO ANY PERFORMANCE PERIOD, THE COMPANY’S OR
A BUSINESS UNIT’S INCOME AFTER TAXES.


 


(Z)            “NONSTATUTORY STOCK OPTION” MEANS AN OPTION NOT INTENDED TO
QUALIFY AS AN INCENTIVE STOCK OPTION.


 


(AA)         “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN
THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


 


(BB)         “OPERATING CASH FLOW” MEANS AS TO ANY PERFORMANCE PERIOD, THE
COMPANY’S OR A BUSINESS UNIT’S SUM OF NET INCOME PLUS DEPRECIATION AND
AMORTIZATION LESS CAPITAL EXPENDITURES PLUS CHANGES IN WORKING CAPITAL COMPRISED
OF ACCOUNTS RECEIVABLE, INVENTORIES, OTHER CURRENT ASSETS, TRADE ACCOUNTS
PAYABLE, ACCRUED EXPENSES, PRODUCT WARRANTY, ADVANCE PAYMENTS FROM CUSTOMERS AND
LONG-TERM ACCRUED EXPENSES.


 


(CC)         “OPERATING INCOME” MEANS AS TO ANY PERFORMANCE PERIOD, THE
COMPANY’S OR A BUSINESS UNIT’S INCOME FROM OPERATIONS BUT EXCLUDING ANY UNUSUAL
ITEMS.


 


(DD)         “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO THE PLAN.


 


(EE)         “OPTIONED STOCK” MEANS THE COMMON STOCK SUBJECT TO AN AWARD.


 


(FF)           “OPTIONEE” MEANS THE HOLDER OF AN OUTSTANDING OPTION OR STOCK
PURCHASE RIGHT GRANTED UNDER THE PLAN.


 


(GG)         “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(HH)         “PARTICIPANT” MEANS THE HOLDER OF AN OUTSTANDING AWARD, WHICH SHALL
INCLUDE AN OPTIONEE.


 


(II)           “PERFORMANCE PERIOD” MEANS ANY FISCAL YEAR OF THE COMPANY OR SUCH
OTHER PERIOD AS DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION.


 


(JJ)           “PERFORMANCE GOALS” MEANS THE GOAL(S) (OR COMBINED GOAL(S))
DETERMINED BY THE ADMINISTRATOR (IN ITS DISCRETION) TO BE APPLICABLE TO A
PARTICIPANT WITH RESPECT TO AN AWARD.  AS DETERMINED BY THE ADMINISTRATOR, THE
PERFORMANCE GOALS APPLICABLE TO AN AWARD MAY PROVIDE FOR A TARGETED LEVEL OR
LEVELS OF ACHIEVEMENT USING ONE OR MORE OF THE FOLLOWING MEASURES: (A) CASH
POSITION, (B) EARNINGS PER SHARE, (C) INDIVIDUAL OBJECTIVES, (D) NET INCOME,
(E) OPERATING CASH FLOW, (F) OPERATING INCOME, (G) RETURN ON ASSETS, (H) RETURN
ON EQUITY, (I) RETURN ON SALES, (J) REVENUE, AND (K) TOTAL SHAREHOLDER RETURN. 
THE PERFORMANCE GOALS MAY DIFFER FROM PARTICIPANT TO PARTICIPANT AND FROM AWARD
TO AWARD.  PRIOR TO THE DETERMINATION DATE, THE PLAN ADMINISTRATOR SHALL
DETERMINE WHETHER ANY SIGNIFICANT ELEMENT(S) SHALL BE INCLUDED IN OR EXCLUDED
FROM THE CALCULATION OF ANY PERFORMANCE GOAL WITH RESPECT TO ANY PARTICIPANT. 
“DETERMINATION DATE” MEANS THE LATEST POSSIBLE DATE THAT WILL NOT JEOPARDIZE AN
AWARD’S QUALIFICATION AS PERFORMANCE-BASED COMPENSATION UNDER SECTION 162(M) OF
THE CODE.  NOTWITHSTANDING THE PREVIOUS SENTENCE, FOR AWARDS NOT INTENDED TO
QUALIFY AS PERFORMANCE-BASED COMPENSATION, “DETERMINATION DATE” SHALL MEAN SUCH
DATE AS THE

 

--------------------------------------------------------------------------------


 


ADMINISTRATOR MAY DETERMINE IN ITS DISCRETION.  FOR EXAMPLE (BUT NOT BY WAY OF
LIMITATION), THE ADMINISTRATOR MAY DETERMINE THAT THE MEASURES FOR ONE OR MORE
PERFORMANCE GOALS SHALL BE BASED UPON THE COMPANY’S PRO-FORMA RESULTS AND/OR
RESULTS IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


(KK)         “PERFORMANCE SHARE” MEANS AN AWARD GRANTED TO A PARTICIPANT
PURSUANT TO SECTION 9.


 


(LL)           “PERFORMANCE UNIT” MEANS AN AWARD GRANTED TO A PARTICIPANT
PURSUANT TO SECTION 9.


 


(MM)       “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING WHICH SHARES OF
RESTRICTED STOCK ARE SUBJECT TO FORFEITURE AND/OR RESTRICTIONS ON
TRANSFERABILITY.


 


(NN)         “PLAN” MEANS THIS 2002 STOCK PLAN, AS AMENDED AND RESTATED.


 


(OO)         “RESTRICTED STOCK” MEANS AN AWARD OF COMMON STOCK PURSUANT TO
SECTION 7 OF THE PLAN.


 


(PP)         “RESTRICTED STOCK UNIT” MEANS AN AWARD GRANTED TO A PARTICIPANT
PURSUANT TO SECTION 10.


 


(QQ)         “RETURN ON ASSETS” MEANS AS TO ANY PERFORMANCE PERIOD, THE
PERCENTAGE EQUAL TO THE COMPANY’S OR A BUSINESS UNIT’S OPERATING INCOME BEFORE
INCENTIVE COMPENSATION, DIVIDED BY AVERAGE NET COMPANY OR BUSINESS UNIT, AS
APPLICABLE, ASSETS.


 


(RR)           “RETURN ON EQUITY” MEANS AS TO ANY PERFORMANCE PERIOD, THE
PERCENTAGE EQUAL TO THE COMPANY’S NET INCOME DIVIDED BY AVERAGE STOCKHOLDER’S
EQUITY.


 


(SS)         “RETURN ON SALES” MEANS AS TO ANY PERFORMANCE PERIOD, THE
PERCENTAGE EQUAL TO THE COMPANY’S OR A BUSINESS UNIT’S OPERATING INCOME BEFORE
INCENTIVE COMPENSATION, DIVIDED BY THE COMPANY’S OR THE BUSINESS UNIT’S, AS
APPLICABLE, REVENUE.


 


(TT)           “REVENUE” MEANS AS TO ANY PERFORMANCE PERIOD, THE COMPANY’S OR
BUSINESS UNIT’S NET SALES.


 


(UU)         “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE ACT OR ANY SUCCESSOR
TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED WITH RESPECT TO
THE PLAN.


 


(VV)         “SECTION 16(B)” MEANS SECTION 16(B) OF THE EXCHANGE ACT.


 


(WW)       “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


 


(XX)          “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED IN
ACCORDANCE WITH SECTION 13 OF THE PLAN.

 

--------------------------------------------------------------------------------


 


(YY)         “STOCK APPRECIATION RIGHT” OR “SAR” MEANS AN AWARD, GRANTED ALONE
OR IN CONNECTION WITH AN OPTION, THAT PURSUANT TO SECTION 8 IS DESIGNATED AS A
SAR.


 


(ZZ)          “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION,” WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


(AAA)       “TANDEM SAR” MEANS A SAR THAT IS GRANTED IN CONNECTION WITH A
RELATED OPTION, THE EXERCISE OF WHICH WILL REQUIRE FORFEITURE OF THE RIGHT TO
PURCHASE AN EQUAL NUMBER OF SHARES UNDER THE RELATED OPTION (AND WHEN A SHARE IS
PURCHASED UNDER THE OPTION, THE SAR WILL BE CANCELED TO THE SAME EXTENT).


 


(BBB)      “TOTAL SHAREHOLDER RETURN” MEANS AS TO ANY PERFORMANCE PERIOD, THE
TOTAL RETURN (CHANGE IN SHARE PRICE PLUS REINVESTMENT OF ANY DIVIDENDS) OF A
SHARE.


 


3.             STOCK SUBJECT TO THE PLAN.


 


(A)           NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 13
OF THE PLAN, THE MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN
SHALL EQUAL THE SUM OF (I) 3,643,325 SHARES, PLUS AN ADDITIONAL INCREASE OF
900,000 SHARES EFFECTIVE AS OF APRIL 1, 2008 AND APPROVED BY STOCKHOLDERS AT THE
2008 ANNUAL MEETING, PLUS AN ADDITIONAL INCREASE OF 1,800,000 SHARES EFFECTIVE
AS OF APRIL 1, 2009 AND APPROVED BY STOCKHOLDERS AT THE 2009 ANNUAL MEETING,
PLUS AN ADDITIONAL INCREASE OF 1,500,000 SHARES EFFECTIVE AS OF APRIL 1, 2010
AND APPROVED BY STOCKHOLDERS AT THE 2010 ANNUAL MEETING PLUS (II) ANY SHARES
(NOT TO EXCEED 1,937,592) THAT OTHERWISE WOULD HAVE BEEN RETURNED TO THE 1992
STOCK PLAN AFTER DECEMBER 31, 2004 ON ACCOUNT OF THE EXPIRATION, CANCELLATION OR
FORFEITURE OF AWARDS GRANTED UNDER THE 1992 STOCK PLAN, PLUS (III) ANY SHARES
(NOT TO EXCEED 92,837) THAT OTHERWISE WOULD HAVE BEEN RETURNED TO THE 1998 STOCK
PLAN AFTER DECEMBER 31, 2004 ON ACCOUNT OF THE EXPIRATION, CANCELLATION OR
FORFEITURE OF AWARDS GRANTED UNDER THE 1998 STOCK PLAN.  THE SHARES MAY BE
AUTHORIZED, BUT UNISSUED, OR REACQUIRED COMMON STOCK.  SHARES WILL NOT BE DEEMED
TO HAVE BEEN ISSUED PURSUANT TO THE PLAN WITH RESPECT TO ANY PORTION OF AN AWARD
THAT IS SETTLED IN CASH.  UPON PAYMENT IN SHARES PURSUANT TO THE EXERCISE OF AN
SAR, THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN WILL BE REDUCED
BY THE GROSS NUMBER OF SHARES COVERED BY THE SAR, NOT THE NET NUMBER ACTUALLY
ISSUED IN SUCH PAYMENT.  IF THE EXERCISE PRICE OF AN OPTION IS PAID BY TENDER TO
THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF SHARES OWNED BY THE
PARTICIPANT, THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN WILL BE
REDUCED BY THE GROSS NUMBER OF SHARES FOR WHICH THE OPTION IS EXERCISED. 
SIMILARLY, IF SHARES ARE WITHHELD TO SATISFY THE MINIMUM STATUTORY WITHHOLDING
OBLIGATIONS ARISING IN CONNECTION WITH THE VESTING, EXERCISE OR ISSUANCE OF ANY
AWARD (OR DELIVERY OF THE RELATED SHARES), SUCH WITHHELD SHARES WILL NOT BE
AVAILABLE FOR FUTURE ISSUANCE UNDER THE PLAN.


 


(B)           SHARE USAGE.


 


            (I)        IF AN AWARD EXPIRES OR BECOMES UNEXERCISABLE WITHOUT
HAVING BEEN EXERCISED IN FULL, OR IS SURRENDERED PURSUANT TO AN EXCHANGE
PROGRAM, THE UNPURCHASED SHARES WHICH WERE SUBJECT THERETO SHALL BECOME
AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE PLAN (UNLESS THE PLAN HAS
TERMINATED); PROVIDED, HOWEVER, THAT SHARES THAT HAVE ACTUALLY BEEN ISSUED UNDER
THE PLAN, WHETHER UPON EXERCISE OF AN AWARD, SHALL NOT BE RETURNED TO THE PLAN
AND SHALL NOT BECOME AVAILABLE

 

--------------------------------------------------------------------------------


 


FOR FUTURE DISTRIBUTION UNDER THE PLAN, EXCEPT THAT IF UNVESTED SHARES OF
RESTRICTED STOCK ARE REPURCHASED BY THE COMPANY, SUCH SHARES SHALL BECOME
AVAILABLE FOR FUTURE GRANT UNDER THE PLAN.


 


           (II)        NOTWITHSTANDING THE FOREGOING AND, SUBJECT TO ADJUSTMENT
PROVIDED IN SECTION 13, THE MAXIMUM NUMBER OF SHARES THAT MAY BE ISSUED UPON THE
EXERCISE OF INCENTIVE STOCK OPTIONS SHALL EQUAL THE AGGREGATE SHARE NUMBER
STATED IN SECTION 3(A), PLUS, TO THE EXTENT ALLOWABLE UNDER SECTION 422 OF THE
CODE, ANY SHARES THAT BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN UNDER
PARAGRAPH (I) ABOVE.


 


          (III)        AWARDS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS,
PERFORMANCE SHARES OR PERFORMANCE UNITS SHALL REDUCE THE NUMBER OF SHARES
AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 1.99 SHARES FOR EACH SHARE COVERED BY
SUCH AWARDS.  TO THE EXTENT THAT A SHARE THAT WAS SUBJECT TO AN AWARD THAT
COUNTED AS 1.99 SHARES AGAINST THE PLAN RESERVE PURSUANT TO THE PRECEDING
SENTENCE IS RECYCLED BACK INTO THE PLAN UNDER SECTION 3(B)(I), THE PLAN SHALL BE
CREDITED WITH 1.99 SHARES.


 


4.             ADMINISTRATION OF THE PLAN.


 


(A)           PROCEDURE.


 


            (I)        MULTIPLE ADMINISTRATIVE BODIES.  DIFFERENT COMMITTEES
WITH RESPECT TO DIFFERENT GROUPS OF SERVICE PROVIDERS MAY ADMINISTER THE PLAN.


 


           (II)        SECTION 162(M).  TO THE EXTENT THAT THE ADMINISTRATOR
DETERMINES IT TO BE DESIRABLE TO QUALIFY OPTIONS GRANTED HEREUNDER AS
“PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE, THE PLAN SHALL BE ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE
DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


 


          (III)        RULE 16B-3.  TO THE EXTENT DESIRABLE TO QUALIFY
TRANSACTIONS HEREUNDER AS EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS CONTEMPLATED
HEREUNDER SHALL BE STRUCTURED TO SATISFY THE REQUIREMENTS FOR EXEMPTION UNDER
RULE 16B-3.


 


          (IV)        OTHER ADMINISTRATION.  OTHER THAN AS PROVIDED ABOVE, THE
PLAN SHALL BE ADMINISTERED BY (A) THE BOARD, OR (B) A COMMITTEE, WHICH COMMITTEE
SHALL BE CONSTITUTED TO SATISFY APPLICABLE LAWS.


 


(B)           POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THE
PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC DUTIES DELEGATED
BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR SHALL HAVE THE AUTHORITY, AT
ITS DISCRETION:


 


            (I)        TO DETERMINE THE FAIR MARKET VALUE;


 


           (II)        TO SELECT THE SERVICE PROVIDERS TO WHOM AWARDS MAY BE
GRANTED HEREUNDER;


 


          (III)        TO DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE
COVERED BY EACH AWARD GRANTED HEREUNDER;

 

--------------------------------------------------------------------------------


 


          (IV)        TO APPROVE FORMS OF AGREEMENT FOR USE UNDER THE PLAN;


 


           (V)        TO DETERMINE THE TERMS AND CONDITIONS, NOT INCONSISTENT
WITH THE TERMS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER.  SUCH TERMS AND
CONDITIONS INCLUDE, BUT ARE NOT LIMITED TO, THE EXERCISE PRICE, THE TIME OR
TIMES WHEN AWARDS MAY BE EXERCISED (WHICH MAY BE BASED ON PERFORMANCE CRITERIA),
ANY VESTING ACCELERATION OR WAIVER OF FORFEITURE RESTRICTIONS, AND ANY
RESTRICTION OR LIMITATION REGARDING ANY AWARD OR THE SHARES OF COMMON STOCK
RELATING THERETO, BASED IN EACH CASE ON SUCH FACTORS AS THE ADMINISTRATOR, IN
ITS SOLE DISCRETION, SHALL DETERMINE;


 


          (VI)        TO REDUCE THE EXERCISE PRICE OF ANY SAR OR OPTION TO THE
THEN CURRENT FAIR MARKET VALUE IF THE FAIR MARKET VALUE OF THE COMMON STOCK
COVERED BY SUCH SAR OR OPTION SHALL HAVE DECLINED SINCE THE DATE THE SAR OR
OPTION WAS GRANTED, SUBJECT TO THE PROVISIONS OF SECTION 4(C);


 


         (VII)        TO INSTITUTE AN EXCHANGE PROGRAM, SUBJECT TO THE
PROVISIONS OF SECTION 4(C);


 


        (VIII)        TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND AWARDS
GRANTED PURSUANT TO THE PLAN;


 


           (IX)        TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS
RELATING TO THE PLAN, INCLUDING RULES AND REGULATIONS RELATING TO SUB-PLANS
ESTABLISHED FOR THE PURPOSE OF SATISFYING APPLICABLE FOREIGN LAWS;


 


            (X)        TO MODIFY OR AMEND EACH AWARD (SUBJECT TO
SECTION 17(C) OF THE PLAN), INCLUDING THE DISCRETIONARY AUTHORITY TO EXTEND THE
POST-TERMINATION EXERCISABILITY PERIOD OF AWARDS LONGER THAN IS OTHERWISE
PROVIDED FOR IN THE PLAN;


 


           (XI)        TO ALLOW PARTICIPANTS TO SATISFY WITHHOLDING TAX
OBLIGATIONS BY ELECTING TO HAVE THE COMPANY WITHHOLD FROM THE SHARES TO BE
ISSUED UPON EXERCISE OF AN AWARD THAT NUMBER OF SHARES HAVING A FAIR MARKET
VALUE EQUAL TO THE MINIMUM AMOUNT REQUIRED TO BE WITHHELD.  THE FAIR MARKET
VALUE OF THE SHARES TO BE WITHHELD SHALL BE DETERMINED ON THE DATE THAT THE
AMOUNT OF TAX TO BE WITHHELD IS TO BE DETERMINED.  ALL ELECTIONS BY A
PARTICIPANT TO HAVE SHARES WITHHELD FOR THIS PURPOSE SHALL BE MADE IN SUCH FORM
AND UNDER SUCH CONDITIONS AS THE ADMINISTRATOR MAY DEEM NECESSARY OR ADVISABLE;


 


          (XII)        TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF THE
COMPANY ANY INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD PREVIOUSLY
GRANTED BY THE ADMINISTRATOR;


 


         (XIII)        TO DETERMINE WHETHER AWARDS WILL BE SETTLED IN SHARES,
CASH OR IN ANY COMBINATION THEREOF; AND


 


        (XIV)        TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR
ADVISABLE FOR ADMINISTERING THE PLAN.


 


(C)           EXCHANGE PROGRAM; OPTION/SAR REPRICING.  NOTWITHSTANDING ANYTHING
IN THIS PLAN TO THE CONTRARY, EXCEPT IN CONNECTION WITH A CORPORATE TRANSACTION
INVOLVING THE COMPANY

 

--------------------------------------------------------------------------------


 


(INCLUDING, WITHOUT LIMITATION, ANY STOCK DIVIDEND, STOCK SPLIT, EXTRAORDINARY
CASH DIVIDEND, RECAPITALIZATION, REORGANIZATION, MERGER, CONSOLIDATION,
SPLIT-UP, SPIN-OFF, COMBINATION, OR EXCHANGE OF SHARES), THE TERMS OF
OUTSTANDING AWARDS MAY NOT BE AMENDED TO REDUCE THE EXERCISE PRICE OF
OUTSTANDING OPTIONS OR SARS OR CANCEL OUTSTANDING OPTIONS OR SARS IN EXCHANGE
FOR CASH, OTHER AWARDS OR OPTIONS OR SARS WITH AN EXERCISE PRICE THAT IS LESS
THAN THE EXERCISE PRICE OF THE ORIGINAL OPTIONS OR SARS WITHOUT STOCKHOLDER
APPROVAL.


 


(D)           EFFECT OF ADMINISTRATOR’S DECISION.  THE ADMINISTRATOR’S
DECISIONS, DETERMINATIONS AND INTERPRETATIONS SHALL BE FINAL AND BINDING ON ALL
PARTICIPANTS AND ANY OTHER HOLDERS OF AWARDS.


 


5.             ELIGIBILITY.  NONSTATUTORY STOCK OPTIONS, RESTRICTED STOCK,
RESTRICTED STOCK UNITS, STOCK APPRECIATION RIGHTS, PERFORMANCE UNITS AND
PERFORMANCE SHARES MAY BE GRANTED TO SERVICE PROVIDERS.  INCENTIVE STOCK OPTIONS
MAY BE GRANTED ONLY TO EMPLOYEES.


 


6.             STOCK OPTIONS.


 


(A)           LIMITATIONS.


 


            (I)        EACH OPTION SHALL BE DESIGNATED IN THE AWARD AGREEMENT AS
EITHER AN INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK OPTION.  HOWEVER,
NOTWITHSTANDING SUCH DESIGNATION, TO THE EXTENT THAT THE AGGREGATE FAIR MARKET
VALUE OF THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE
EXERCISABLE FOR THE FIRST TIME BY THE PARTICIPANT DURING ANY CALENDAR YEAR
(UNDER ALL PLANS OF THE COMPANY AND ANY PARENT OR SUBSIDIARY) EXCEEDS $100,000,
SUCH OPTIONS SHALL BE TREATED AS NONSTATUTORY STOCK OPTIONS.  FOR PURPOSES OF
THIS SECTION 6(A), INCENTIVE STOCK OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE
ORDER IN WHICH THEY WERE GRANTED.  THE FAIR MARKET VALUE OF THE SHARES SHALL BE
DETERMINED AS OF THE TIME THE OPTION WITH RESPECT TO SUCH SHARES IS GRANTED.


 


           (II)        NO PARTICIPANT SHALL BE GRANTED, IN ANY FISCAL YEAR,
OPTIONS TO PURCHASE MORE THAN 1,000,000 SHARES.  NOTWITHSTANDING THE FOREGOING
LIMITATION, IN CONNECTION WITH HIS OR HER INITIAL SERVICE AS AN EMPLOYEE, AN
EMPLOYEE MAY BE GRANTED OPTIONS TO PURCHASE UP TO AN ADDITIONAL 1,000,000
SHARES.


 


          (III)        THE FOREGOING LIMITATIONS SHALL BE ADJUSTED
PROPORTIONATELY IN CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS
DESCRIBED IN SECTION 13.


 


          (IV)        IF AN OPTION IS CANCELLED IN THE SAME FISCAL YEAR OF THE
COMPANY IN WHICH IT WAS GRANTED (OTHER THAN IN CONNECTION WITH A TRANSACTION
DESCRIBED IN SECTION 13), THE CANCELLED OPTION WILL BE COUNTED AGAINST THE
LIMITS SET FORTH IN SUBSECTIONS (I) AND (II) ABOVE.  FOR THIS PURPOSE, IF THE
EXERCISE PRICE OF AN OPTION IS REDUCED, THE TRANSACTION WILL BE TREATED AS A
CANCELLATION OF THE OPTION AND THE GRANT OF A NEW OPTION.


 


(B)           TERM OF OPTION.  THE TERM OF EACH OPTION SHALL BE TEN (10) YEARS
FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN THE AWARD
AGREEMENT.  MOREOVER, IN THE CASE OF AN INCENTIVE STOCK OPTION GRANTED TO A
PARTICIPANT WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK
REPRESENTING MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF
ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE TERM OF THE
INCENTIVE STOCK

 

--------------------------------------------------------------------------------

 

 


 


OPTION SHALL BE FIVE (5) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS
MAY BE PROVIDED IN THE AWARD AGREEMENT.


 


(C)           OPTION EXERCISE PRICE AND CONSIDERATION.


 


            (I)        EXERCISE PRICE.  THE PER SHARE EXERCISE PRICE FOR THE
SHARES TO BE ISSUED PURSUANT TO EXERCISE OF AN OPTION SHALL BE DETERMINED BY THE
ADMINISTRATOR, SUBJECT TO THE FOLLOWING:


 

(A)          IN THE CASE OF AN INCENTIVE STOCK OPTION

 

A)             GRANTED TO AN EMPLOYEE WHO, AT THE TIME THE INCENTIVE STOCK
OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE
VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY,
THE PER SHARE EXERCISE PRICE SHALL BE NO LESS THAN 110% OF THE FAIR MARKET VALUE
PER SHARE ON THE DATE OF GRANT; AND

 

B)            GRANTED TO ANY EMPLOYEE OTHER THAN AN EMPLOYEE DESCRIBED IN
PARAGRAPH (A) IMMEDIATELY ABOVE, THE PER SHARE EXERCISE PRICE SHALL BE NO LESS
THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.

 

(B)           IN THE CASE OF A NONSTATUTORY STOCK OPTION, THE PER SHARE EXERCISE
PRICE SHALL BE NO LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE
OF GRANT.

 

(C)           NOTWITHSTANDING THE FOREGOING, OPTIONS MAY BE GRANTED WITH A PER
SHARE EXERCISE PRICE OF LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE
DATE OF GRANT PURSUANT TO A MERGER OR OTHER CORPORATE TRANSACTION.

 


           (II)        WAITING PERIOD AND EXERCISE DATES.  AT THE TIME AN OPTION
IS GRANTED, THE ADMINISTRATOR SHALL FIX THE PERIOD WITHIN WHICH THE OPTION MAY
BE EXERCISED AND SHALL DETERMINE ANY CONDITIONS THAT MUST BE SATISFIED BEFORE
THE OPTION MAY BE EXERCISED.


 


          (III)        FORM OF CONSIDERATION.  THE ADMINISTRATOR SHALL DETERMINE
THE ACCEPTABLE FORM OF CONSIDERATION FOR EXERCISING AN OPTION, INCLUDING THE
METHOD OF PAYMENT.  IN THE CASE OF AN INCENTIVE STOCK OPTION, THE ADMINISTRATOR
SHALL DETERMINE THE ACCEPTABLE FORM OF CONSIDERATION AT THE TIME OF GRANT.  SUCH
CONSIDERATION MAY CONSIST ENTIRELY OF:


 

(A)          CASH;

 

(B)           CHECK;

 

(C)           PROMISSORY NOTE;

 

(D)          OTHER SHARES WHICH, IN THE CASE OF SHARES ACQUIRED DIRECTLY OR
INDIRECTLY FROM THE COMPANY, (X) HAVE BEEN OWNED BY THE PARTICIPANT FOR MORE
THAN SIX MONTHS ON THE DATE OF SURRENDER, AND (Y) HAVE A FAIR MARKET VALUE ON
THE DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS TO
WHICH SAID OPTION SHALL BE EXERCISED;

 

--------------------------------------------------------------------------------


 

(E)           CONSIDERATION RECEIVED BY THE COMPANY UNDER A CASHLESS EXERCISE
PROGRAM IMPLEMENTED BY THE COMPANY IN CONNECTION WITH THE PLAN;

 

(F)           A REDUCTION IN THE AMOUNT OF ANY COMPANY LIABILITY TO THE
PARTICIPANT, INCLUDING ANY LIABILITY ATTRIBUTABLE TO THE PARTICIPANT’S
PARTICIPATION IN ANY COMPANY-SPONSORED DEFERRED COMPENSATION PROGRAM OR
ARRANGEMENT;

 

(G)           ANY COMBINATION OF THE FOREGOING METHODS OF PAYMENT; OR

 

(H)          SUCH OTHER CONSIDERATION AND METHOD OF PAYMENT FOR THE ISSUANCE OF
SHARES TO THE EXTENT PERMITTED BY APPLICABLE LAWS.

 


(D)           EXERCISE OF OPTION.


 


            (I)        PROCEDURE FOR EXERCISE; RIGHTS AS A STOCKHOLDER.  ANY
OPTION GRANTED HEREUNDER SHALL BE EXERCISABLE ACCORDING TO THE TERMS OF THE PLAN
AND AT SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE ADMINISTRATOR
AND SET FORTH IN THE AWARD AGREEMENT.  AN OPTION MAY NOT BE EXERCISED FOR A
FRACTION OF A SHARE.


 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse.  Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option.  The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised.  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 13 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 


           (II)        TERMINATION OF RELATIONSHIP AS A SERVICE PROVIDER.  IF A
PARTICIPANT CEASES TO BE A SERVICE PROVIDER, OTHER THAN UPON THE PARTICIPANT’S
DEATH OR DISABILITY, THE PARTICIPANT MAY EXERCISE HIS OR HER OPTION WITHIN SUCH
PERIOD OF TIME AS IS SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT THAT THE
OPTION IS VESTED ON THE DATE OF TERMINATION (BUT IN NO EVENT LATER THAN THE
EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE AWARD AGREEMENT).  IN
THE ABSENCE OF A SPECIFIED TIME IN THE AWARD AGREEMENT, THE OPTION SHALL REMAIN
EXERCISABLE FOR THREE (3) MONTHS FOLLOWING THE PARTICIPANT’S TERMINATION.  IF,
ON THE DATE OF TERMINATION, THE PARTICIPANT IS NOT VESTED AS TO HIS OR HER
ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION SHALL
REVERT TO THE PLAN.  IF, AFTER TERMINATION, THE PARTICIPANT DOES NOT EXERCISE
HIS OR HER OPTION WITHIN THE TIME

 

--------------------------------------------------------------------------------


 


SPECIFIED BY THE ADMINISTRATOR, THE OPTION SHALL TERMINATE, AND THE SHARES
COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.


 


          (III)        DISABILITY OF PARTICIPANT.  IF A PARTICIPANT CEASES TO BE
A SERVICE PROVIDER AS A RESULT OF THE PARTICIPANT’S DISABILITY, THE PARTICIPANT
MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE
AWARD AGREEMENT TO THE EXTENT THE OPTION IS VESTED ON THE DATE OF TERMINATION
(BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET
FORTH IN THE AWARD AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME IN THE AWARD
AGREEMENT, THE OPTION SHALL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS FOLLOWING
THE PARTICIPANT’S TERMINATION.  IF, ON THE DATE OF TERMINATION, THE PARTICIPANT
IS NOT VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED
PORTION OF THE OPTION SHALL REVERT TO THE PLAN.  IF, AFTER TERMINATION, THE
PARTICIPANT DOES NOT EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED
HEREIN, THE OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL
REVERT TO THE PLAN.


 


          (IV)        DEATH OF PARTICIPANT.  IF A PARTICIPANT DIES WHILE A
SERVICE PROVIDER, THE OPTION MAY BE EXERCISED FOLLOWING THE PARTICIPANT’S DEATH
WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT
THAT THE OPTION IS VESTED ON THE DATE OF DEATH (BUT IN NO EVENT MAY THE OPTION
BE EXERCISED LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH
IN THE AWARD AGREEMENT), BY THE PARTICIPANT’S DESIGNATED BENEFICIARY, PROVIDED
SUCH BENEFICIARY HAS BEEN DESIGNATED PRIOR TO PARTICIPANT’S DEATH IN A FORM
ACCEPTABLE TO THE ADMINISTRATOR.  IF NO SUCH BENEFICIARY HAS BEEN DESIGNATED BY
THE PARTICIPANT, THEN SUCH OPTION MAY BE EXERCISED BY THE PERSONAL
REPRESENTATIVE OF THE PARTICIPANT’S ESTATE OR BY THE PERSON(S) TO WHOM THE
OPTION IS TRANSFERRED PURSUANT TO THE PARTICIPANT’S WILL OR IN ACCORDANCE WITH
THE LAWS OF DESCENT AND DISTRIBUTION.  IN THE ABSENCE OF A SPECIFIED TIME IN THE
AWARD AGREEMENT, THE OPTION SHALL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS
FOLLOWING PARTICIPANT’S DEATH.  IF, AT THE TIME OF DEATH, PARTICIPANT IS NOT
VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED
PORTION OF THE OPTION SHALL IMMEDIATELY REVERT TO THE PLAN.  IF THE OPTION IS
NOT SO EXERCISED WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE,
AND THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.


 


7.             RESTRICTED STOCK.


 


(A)           GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND PROVISIONS OF
THE PLAN, THE ADMINISTRATOR, AT ANY TIME AND FROM TIME TO TIME, MAY GRANT SHARES
OF RESTRICTED STOCK TO EMPLOYEES, DIRECTORS AND CONSULTANTS IN SUCH AMOUNTS AS
THE ADMINISTRATOR, IN ITS SOLE DISCRETION, SHALL DETERMINE.  THE ADMINISTRATOR,
IN ITS SOLE DISCRETION, WILL DETERMINE THE NUMBER OF SHARES TO BE GRANTED TO
EACH PARTICIPANT, PROVIDED THAT DURING ANY FISCAL YEAR, NO PARTICIPANT WILL
RECEIVE MORE THAN AN AGGREGATE OF 100,000 SHARES OF RESTRICTED STOCK. 
NOTWITHSTANDING THE FOREGOING LIMITATION, IN CONNECTION WITH A PARTICIPANT’S
INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED AN AGGREGATE OF UP TO
AN ADDITIONAL 250,000 SHARES OF RESTRICTED STOCK.


 


(B)           RESTRICTED STOCK AGREEMENT.  EACH AWARD OF RESTRICTED STOCK SHALL
BE EVIDENCED BY A RESTRICTED STOCK AGREEMENT THAT SHALL SPECIFY THE PERIOD OF
RESTRICTION, THE NUMBER OF SHARES GRANTED, AND SUCH OTHER TERMS AND CONDITIONS
AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, SHALL DETERMINE.  UNLESS THE
ADMINISTRATOR DETERMINES OTHERWISE, SHARES OF RESTRICTED STOCK SHALL BE HELD BY
THE COMPANY AS ESCROW AGENT UNTIL THE RESTRICTIONS ON SUCH SHARES HAVE LAPSED.

 

--------------------------------------------------------------------------------


 


(C)           TRANSFERABILITY.  EXCEPT AS PROVIDED IN THIS SECTION 7, SHARES OF
RESTRICTED STOCK MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE
ALIENATED OR HYPOTHECATED UNTIL THE END OF THE APPLICABLE PERIOD OF RESTRICTION.


 


(D)           OTHER RESTRICTIONS.  THE RESTRICTED STOCK AGREEMENT WILL CONTAIN
SUCH OTHER TERMS, PROVISIONS AND CONDITIONS NOT INCONSISTENT WITH THE PLAN AS
MAY BE DETERMINED BY THE ADMINISTRATOR.


 


            (I)        GENERAL RESTRICTIONS.  THE ADMINISTRATOR MAY SET
RESTRICTIONS BASED UPON THE ACHIEVEMENT OF SPECIFIC PERFORMANCE OBJECTIVES
(COMPANY-WIDE, DIVISIONAL, OR INDIVIDUAL), APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, OR ANY OTHER BASIS DETERMINED BY THE ADMINISTRATOR IN ITS
DISCRETION.


 


           (II)        SECTION 162(M) PERFORMANCE RESTRICTIONS.  FOR PURPOSES OF
QUALIFYING GRANTS OF RESTRICTED STOCK AS “PERFORMANCE-BASED COMPENSATION” UNDER
SECTION 162(M) OF THE CODE, THE ADMINISTRATOR, IN ITS DISCRETION, MAY SET
RESTRICTIONS BASED UPON THE ACHIEVEMENT OF PERFORMANCE GOALS.  THE PERFORMANCE
GOALS WILL BE SET BY THE ADMINISTRATOR ON OR BEFORE THE LATEST DATE PERMISSIBLE
TO ENABLE THE RESTRICTED STOCK TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION”
UNDER SECTION 162(M) OF THE CODE.  IN GRANTING RESTRICTED STOCK WHICH IS
INTENDED TO QUALIFY UNDER SECTION 162(M) OF THE CODE, THE ADMINISTRATOR WILL
FOLLOW ANY PROCEDURES DETERMINED BY IT FROM TIME TO TIME TO BE NECESSARY OR
APPROPRIATE TO ENSURE QUALIFICATION OF THE RESTRICTED STOCK UNDER
SECTION 162(M) OF THE CODE (E.G., IN DETERMINING THE PERFORMANCE GOALS).


 


          (III)        LEGEND ON CERTIFICATES.  THE ADMINISTRATOR, IN ITS
DISCRETION, MAY LEGEND THE CERTIFICATES REPRESENTING RESTRICTED STOCK TO GIVE
APPROPRIATE NOTICE OF SUCH RESTRICTIONS.  FOR EXAMPLE, THE ADMINISTRATOR MAY
DETERMINE THAT SOME OR ALL CERTIFICATES REPRESENTING SHARES OF RESTRICTED STOCK
SHALL BEAR THE FOLLOWING LEGEND:


 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Advent Software, Inc.
2002 Stock Plan, and in a Restricted Stock Agreement.  A copy of the Plan and
such Restricted Stock Agreement may be obtained from the Secretary of Advent
Software, Inc.”

 


(E)           REMOVAL OF RESTRICTIONS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 7, SHARES OF RESTRICTED STOCK COVERED BY EACH RESTRICTED STOCK GRANT
MADE UNDER THE PLAN SHALL BE RELEASED FROM ESCROW AS SOON AS PRACTICABLE AFTER
THE LAST DAY OF THE PERIOD OF RESTRICTION.  THE ADMINISTRATOR, IN ITS
DISCRETION, MAY ACCELERATE THE TIME AT WHICH ANY RESTRICTIONS SHALL LAPSE OR BE
REMOVED.  AFTER THE RESTRICTIONS HAVE LAPSED, THE PARTICIPANT SHALL BE ENTITLED
TO HAVE ANY LEGEND OR LEGENDS UNDER SECTION 7(D)(III) REMOVED FROM HIS OR HER
SHARE CERTIFICATE, AND THE SHARES SHALL BE FREELY TRANSFERABLE BY THE
PARTICIPANT.


 


(F)            VOTING RIGHTS.  DURING THE PERIOD OF RESTRICTION, PARTICIPANTS
HOLDING SHARES OF RESTRICTED STOCK GRANTED HEREUNDER MAY EXERCISE FULL VOTING
RIGHTS WITH RESPECT TO THOSE SHARES, UNLESS THE COMMITTEE DETERMINES OTHERWISE.

 

--------------------------------------------------------------------------------


 


(G)           DIVIDENDS AND OTHER DISTRIBUTIONS.  DURING THE PERIOD OF
RESTRICTION, PARTICIPANTS HOLDING SHARES OF RESTRICTED STOCK SHALL BE ENTITLED
TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO SUCH
SHARES UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT.  IF ANY SUCH DIVIDENDS
OR DISTRIBUTIONS ARE PAID IN SHARES, THE SHARES SHALL BE SUBJECT TO THE SAME
RESTRICTIONS ON TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF RESTRICTED
STOCK WITH RESPECT TO WHICH THEY WERE PAID.


 


(H)           RETURN OF RESTRICTED STOCK TO COMPANY.  ON THE DATE SET FORTH IN
THE AWARD AGREEMENT, THE RESTRICTED STOCK FOR WHICH RESTRICTIONS HAVE NOT LAPSED
SHALL REVERT TO THE COMPANY AND AGAIN SHALL BECOME AVAILABLE FOR GRANT UNDER THE
PLAN.


 


8.             STOCK APPRECIATION RIGHTS.


 


(A)           GRANT OF SARS.  SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, A
SAR MAY BE GRANTED TO SERVICE PROVIDERS AT ANY TIME AND FROM TIME TO TIME AS
WILL BE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION.  THE
ADMINISTRATOR MAY GRANT AFFILIATED SARS, FREESTANDING SARS, TANDEM SARS, OR ANY
COMBINATION THEREOF.


 


(B)           NUMBER OF SHARES.  THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION
TO DETERMINE THE NUMBER OF SARS GRANTED TO ANY SERVICE PROVIDER, PROVIDED THAT
DURING ANY FISCAL YEAR, NO PARTICIPANT WILL BE GRANTED SARS COVERING MORE THAN
1,000,000 SHARES.  NOTWITHSTANDING THE FOREGOING LIMITATION, IN CONNECTION WITH
A PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED SARS
COVERING UP TO AN ADDITIONAL 1,000,000 SHARES.


 


(C)           EXERCISE PRICE AND OTHER TERMS.  THE ADMINISTRATOR, SUBJECT TO THE
PROVISIONS OF THE PLAN, WILL HAVE COMPLETE DISCRETION TO DETERMINE THE TERMS AND
CONDITIONS OF SARS GRANTED UNDER THE PLAN.  HOWEVER, THE EXERCISE PRICE OF A
FREESTANDING SAR WILL NOT BE LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR
MARKET VALUE OF A SHARE ON THE GRANT DATE.  THE EXERCISE PRICE OF TANDEM OR
AFFILIATED SARS WILL EQUAL THE EXERCISE PRICE OF THE RELATED OPTION.


 


(D)           EXERCISE OF TANDEM SARS.  TANDEM SARS MAY BE EXERCISED FOR ALL OR
PART OF THE SHARES SUBJECT TO THE RELATED OPTION UPON THE SURRENDER OF THE RIGHT
TO EXERCISE THE EQUIVALENT PORTION OF THE RELATED OPTION.  A TANDEM SAR MAY BE
EXERCISED ONLY WITH RESPECT TO THE SHARES FOR WHICH ITS RELATED OPTION IS THEN
EXERCISABLE.  WITH RESPECT TO A TANDEM SAR GRANTED IN CONNECTION WITH AN
INCENTIVE STOCK OPTION: (A) THE TANDEM SAR WILL EXPIRE NO LATER THAN THE
EXPIRATION OF THE UNDERLYING INCENTIVE STOCK OPTION; (B) THE VALUE OF THE PAYOUT
WITH RESPECT TO THE TANDEM SAR WILL BE FOR NO MORE THAN ONE HUNDRED PERCENT
(100%) OF THE DIFFERENCE BETWEEN THE EXERCISE PRICE OF THE UNDERLYING INCENTIVE
STOCK OPTION AND THE FAIR MARKET VALUE OF THE SHARES SUBJECT TO THE UNDERLYING
INCENTIVE STOCK OPTION AT THE TIME THE TANDEM SAR IS EXERCISED; AND (C) THE
TANDEM SAR WILL BE EXERCISABLE ONLY WHEN THE FAIR MARKET VALUE OF THE SHARES
SUBJECT TO THE INCENTIVE STOCK OPTION EXCEEDS THE EXERCISE PRICE OF THE
INCENTIVE STOCK OPTION.


 


(E)           EXERCISE OF AFFILIATED SARS.  AN AFFILIATED SAR WILL BE DEEMED TO
BE EXERCISED UPON THE EXERCISE OF THE RELATED OPTION.  THE DEEMED EXERCISE OF AN
AFFILIATED SAR WILL NOT NECESSITATE A REDUCTION IN THE NUMBER OF SHARES SUBJECT
TO THE RELATED OPTION.

 

--------------------------------------------------------------------------------


 


(F)            EXERCISE OF FREESTANDING SARS.  FREESTANDING SARS WILL BE
EXERCISABLE ON SUCH TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, WILL DETERMINE.


 


(G)           SAR AGREEMENT.  EACH SAR GRANT WILL BE EVIDENCED BY AN AWARD
AGREEMENT THAT WILL SPECIFY THE EXERCISE PRICE, THE TERM OF THE SAR, THE
CONDITIONS OF EXERCISE, AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.


 


(H)           EXPIRATION OF SARS.  AN SAR GRANTED UNDER THE PLAN WILL EXPIRE
UPON THE DATE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION, AND SET
FORTH IN THE AWARD AGREEMENT, BUT NOT LATER THAN TEN (10) YEARS FROM THE DATE OF
GRANT.  NOTWITHSTANDING THE FOREGOING, THE RULES OF SECTION 6(D)(II),
6(D)(III) AND 6(D)(IV) ALSO WILL APPLY TO SARS.


 


(I)            PAYMENT OF SAR AMOUNT.  UPON EXERCISE OF AN SAR, A PARTICIPANT
WILL BE ENTITLED TO RECEIVE PAYMENT FROM THE COMPANY IN AN AMOUNT DETERMINED BY
MULTIPLYING:


 


            (I)        THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF A SHARE
ON THE DATE OF EXERCISE OVER THE EXERCISE PRICE; TIMES


 


           (II)        THE NUMBER OF SHARES WITH RESPECT TO WHICH THE SAR IS
EXERCISED.  AT THE DISCRETION OF THE ADMINISTRATOR, THE PAYMENT UPON SAR
EXERCISE MAY BE IN CASH, IN SHARES OF EQUIVALENT VALUE, OR IN SOME COMBINATION
THEREOF.  UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, SARS FOR WHICH PAYMENT
UPON EXERCISE IS MADE IN CASH WILL COMPLY WITH THE REQUIREMENTS OF SECTION 409A
OF THE CODE AND THE REGULATIONS ISSUED THEREUNDER.


 


9.             PERFORMANCE UNITS AND PERFORMANCE SHARES.


 


(A)           GRANT OF PERFORMANCE UNITS/SHARES.  PERFORMANCE UNITS AND
PERFORMANCE SHARES MAY BE GRANTED TO SERVICE PROVIDERS AT ANY TIME AND FROM TIME
TO TIME, AS WILL BE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION. 
THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION IN DETERMINING THE NUMBER OF
PERFORMANCE UNITS AND PERFORMANCE SHARES GRANTED TO EACH PARTICIPANT, PROVIDED
THAT DURING ANY FISCAL YEAR, (A) NO PARTICIPANT WILL RECEIVE PERFORMANCE UNITS
HAVING AN INITIAL VALUE GREATER THAN $2,000,000 AND (B) NO PARTICIPANT WILL
RECEIVE MORE THAN 100,000 PERFORMANCE SHARES.  NOTWITHSTANDING THE FOREGOING
LIMITATION, IN CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE,
AN EMPLOYEE MAY BE GRANTED UP TO AN ADDITIONAL 250,000 PERFORMANCE SHARES.


 


(B)           VALUE OF PERFORMANCE UNITS/SHARES.  EACH PERFORMANCE UNIT WILL
HAVE AN INITIAL VALUE THAT IS ESTABLISHED BY THE ADMINISTRATOR ON OR BEFORE THE
DATE OF GRANT.  EACH PERFORMANCE SHARE WILL HAVE AN INITIAL VALUE EQUAL TO THE
FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.


 


(C)           PERFORMANCE OBJECTIVES AND OTHER TERMS.  THE ADMINISTRATOR WILL
SET PERFORMANCE OBJECTIVES IN ITS DISCRETION WHICH, DEPENDING ON THE EXTENT TO
WHICH THEY ARE MET, WILL DETERMINE THE NUMBER OR VALUE OF PERFORMANCE
UNITS/SHARES THAT WILL BE PAID OUT TO THE PARTICIPANTS.  THE TIME PERIOD DURING
WHICH THE PERFORMANCE OBJECTIVES MUST BE MET WILL BE CALLED THE “PERFORMANCE
PERIOD.” EACH AWARD OF PERFORMANCE UNITS/SHARES WILL BE EVIDENCED BY AN AWARD

 

--------------------------------------------------------------------------------


 


AGREEMENT THAT WILL SPECIFY THE PERFORMANCE PERIOD, AND SUCH OTHER TERMS AND
CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.


 


            (I)        GENERAL PERFORMANCE OBJECTIVES.  THE ADMINISTRATOR MAY
SET PERFORMANCE OBJECTIVES BASED UPON THE ACHIEVEMENT OF COMPANY-WIDE,
DIVISIONAL, OR INDIVIDUAL GOALS, APPLICABLE FEDERAL OR STATE SECURITIES LAWS, OR
ANY OTHER BASIS DETERMINED BY THE ADMINISTRATOR IN ITS DISCRETION.


 


           (II)        SECTION 162(M) PERFORMANCE OBJECTIVES.  FOR PURPOSES OF
QUALIFYING GRANTS OF PERFORMANCE UNITS/SHARES AS “PERFORMANCE-BASED
COMPENSATION” UNDER SECTION 162(M) OF THE CODE, THE COMMITTEE, IN ITS
DISCRETION, MAY DETERMINE THAT THE PERFORMANCE OBJECTIVES APPLICABLE TO
PERFORMANCE UNITS/SHARES WILL BE BASED ON THE ACHIEVEMENT OF PERFORMANCE GOALS. 
THE PERFORMANCE GOALS WILL BE SET BY THE COMMITTEE ON OR BEFORE THE LATEST DATE
PERMISSIBLE TO ENABLE THE PERFORMANCE UNITS/SHARES TO QUALIFY AS
“PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M) OF THE CODE.  IN GRANTING
PERFORMANCE UNITS/SHARES WHICH ARE INTENDED TO QUALIFY UNDER SECTION 162(M) OF
THE CODE, THE COMMITTEE WILL FOLLOW ANY PROCEDURES DETERMINED BY IT FROM TIME TO
TIME TO BE NECESSARY OR APPROPRIATE TO ENSURE QUALIFICATION OF THE PERFORMANCE
UNITS/SHARES UNDER SECTION 162(M) OF THE CODE (E.G., IN DETERMINING THE
PERFORMANCE GOALS).


 


(D)           EARNING OF PERFORMANCE UNITS/SHARES.  AFTER THE APPLICABLE
PERFORMANCE PERIOD HAS ENDED, THE HOLDER OF PERFORMANCE UNITS/SHARES WILL BE
ENTITLED TO RECEIVE A PAYOUT OF THE NUMBER OF PERFORMANCE UNITS/SHARES EARNED BY
THE PARTICIPANT OVER THE PERFORMANCE PERIOD, TO BE DETERMINED AS A FUNCTION OF
THE EXTENT TO WHICH THE CORRESPONDING PERFORMANCE OBJECTIVES OR OTHER VESTING
PROVISIONS HAVE BEEN ACHIEVED.  AFTER THE GRANT OF A PERFORMANCE UNIT/SHARE, THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE ANY PERFORMANCE
OBJECTIVES OR OTHER VESTING PROVISIONS FOR SUCH PERFORMANCE UNIT/SHARE.


 


(E)           FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES.  PAYMENT
OF EARNED PERFORMANCE UNITS/SHARES WILL BE MADE AS SOON AS PRACTICABLE AFTER THE
EXPIRATION OF THE APPLICABLE PERFORMANCE PERIOD.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PAY EARNED PERFORMANCE UNITS/SHARES IN THE FORM OF CASH, IN
SHARES (WHICH HAVE AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE VALUE OF THE
EARNED PERFORMANCE UNITS/SHARES AT THE CLOSE OF THE APPLICABLE PERFORMANCE
PERIOD) OR IN A COMBINATION THEREOF.


 


(F)            CANCELLATION OF PERFORMANCE UNITS/SHARES.  ON THE DATE SET FORTH
IN THE AWARD AGREEMENT, ALL UNEARNED OR UNVESTED PERFORMANCE UNITS/SHARES WILL
BE FORFEITED TO THE COMPANY, AND AGAIN WILL BE AVAILABLE FOR GRANT UNDER THE
PLAN.


 


10.           RESTRICTED STOCK UNITS.  RESTRICTED STOCK UNITS SHALL CONSIST OF
RESTRICTED STOCK, PERFORMANCE SHARE OR PERFORMANCE UNIT AWARDS THAT THE
ADMINISTRATOR, IN ITS SOLE DISCRETION PERMITS TO BE PAID OUT IN INSTALLMENTS OR
ON A DEFERRED BASIS, IN ACCORDANCE WITH RULES AND PROCEDURES ESTABLISHED BY THE
ADMINISTRATOR.  AWARDS MAY BE PAID OUT TO PARTICIPANTS IN THE FORM OF CASH OR
SHARES AT THE ADMINISTRATOR’S DISCRETION.  THE ADMINISTRATOR WILL HAVE COMPLETE
DISCRETION IN DETERMINING THE NUMBER OF RESTRICTED STOCK UNITS GRANTED TO EACH
PARTICIPANT, PROVIDED THAT DURING ANY FISCAL YEAR, (A) NO PARTICIPANT WILL
RECEIVE MORE THAN 100,000 RESTRICTED STOCK UNITS. 

 

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THE FOREGOING LIMITATION, IN CONNECTION WITH A PARTICIPANT’S
INITIAL SERVICE AS AN EMPLOYEE, THE PARTICIPANT MAY BE GRANTED UP TO AN
ADDITIONAL 250,000 RESTRICTED STOCK UNITS.


 


11.           TRANSFERABILITY OF AWARDS.  UNLESS DETERMINED OTHERWISE BY THE
ADMINISTRATOR, AWARDS MAY NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED,
TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE LIFETIME OF THE
PARTICIPANT, ONLY BY THE PARTICIPANT.  IF THE ADMINISTRATOR MAKES AN AWARD
TRANSFERABLE, SUCH AWARD SHALL CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS AS
THE ADMINISTRATOR DEEMS APPROPRIATE.  OPTIONS MAY NOT BE TRANSFERRED TO A THIRD
PARTY FOR CONSIDERATION WITHOUT THE APPROVAL OF COMPANY STOCKHOLDERS.


 


12.           LEAVES OF ABSENCE.  UNLESS THE ADMINISTRATOR PROVIDES OTHERWISE,
VESTING OF AWARDS GRANTED HEREUNDER WILL BE SUSPENDED DURING ANY UNPAID LEAVE OF
ABSENCE.  A SERVICE PROVIDER WILL NOT CEASE TO BE AN EMPLOYEE IN THE CASE OF
(I) ANY LEAVE OF ABSENCE APPROVED BY THE COMPANY OR (II) TRANSFERS BETWEEN
LOCATIONS OF THE COMPANY OR BETWEEN THE COMPANY, ITS PARENT, OR ANY SUBSIDIARY. 
FOR PURPOSES OF INCENTIVE STOCK OPTIONS, NO SUCH LEAVE MAY EXCEED NINETY (90)
DAYS, UNLESS REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE IS GUARANTEED BY STATUTE
OR CONTRACT.  IF REEMPLOYMENT UPON EXPIRATION OF A LEAVE OF ABSENCE APPROVED BY
THE COMPANY IS NOT SO GUARANTEED, THEN THREE (3) MONTHS FOLLOWING THE 91ST DAY
OF SUCH LEAVE ANY INCENTIVE STOCK OPTION HELD BY THE PARTICIPANT WILL CEASE TO
BE TREATED AS AN INCENTIVE STOCK OPTION AND WILL BE TREATED FOR TAX PURPOSES AS
A NONSTATUTORY STOCK OPTION.


 


13.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, MERGER OR CHANGE IN
CONTROL.


 


(A)           CHANGES IN CAPITALIZATION.  SUBJECT TO ANY REQUIRED ACTION BY THE
STOCKHOLDERS OF THE COMPANY, THE NUMBER OF SHARES OF COMMON STOCK THAT HAVE BEEN
AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT AS TO WHICH NO AWARDS HAVE YET BEEN
GRANTED OR WHICH HAVE BEEN RETURNED TO THE PLAN UPON CANCELLATION OR EXPIRATION
OF AN AWARD, THE NUMBER OF SHARES OF COMMON STOCK AS WELL AS THE PRICE PER SHARE
OF COMMON STOCK COVERED BY EACH SUCH OUTSTANDING AWARD, AND THE NUMERICAL SHARE
LIMITS IN SECTIONS 3, 6, 7(A), 8(B), 9(A) AND 10 SHALL BE PROPORTIONATELY
ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON
STOCK RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR RECLASSIFICATION OF THE COMMON STOCK, OR ANY OTHER INCREASE OR
DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK EFFECTED WITHOUT RECEIPT
OF CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY
CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED
WITHOUT RECEIPT OF CONSIDERATION.” SUCH ADJUSTMENT SHALL BE MADE BY THE BOARD,
WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE. 
EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF SHARES OF
STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS,
SHALL AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT TO,
THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN AWARD.


 


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR SHALL NOTIFY EACH
PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF SUCH PROPOSED
TRANSACTION.  THE ADMINISTRATOR IN ITS DISCRETION MAY PROVIDE FOR A PARTICIPANT
TO HAVE THE RIGHT TO EXERCISE HIS OR HER AWARD UNTIL TEN (10) DAYS PRIOR TO SUCH
TRANSACTION AS TO ALL OF THE OPTIONED STOCK COVERED THEREBY, INCLUDING SHARES AS
TO WHICH THE

 

--------------------------------------------------------------------------------

 


 


AWARD WOULD NOT OTHERWISE BE EXERCISABLE.  IN ADDITION, THE ADMINISTRATOR MAY
PROVIDE THAT ANY COMPANY REPURCHASE OPTION APPLICABLE TO ANY RESTRICTED STOCK
SHALL LAPSE AS TO ALL SUCH SHARES, PROVIDED THE PROPOSED DISSOLUTION OR
LIQUIDATION TAKES PLACE AT THE TIME AND IN THE MANNER CONTEMPLATED.  TO THE
EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, AN AWARD WILL TERMINATE IMMEDIATELY
PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION.


 


(C)           MERGER OR CHANGE IN CONTROL.  IN THE EVENT OF A MERGER OF THE
COMPANY WITH OR INTO ANOTHER CORPORATION, OR A CHANGE IN CONTROL, EACH
OUTSTANDING AWARD SHALL BE ASSUMED OR AN EQUIVALENT OPTION OR RIGHT SUBSTITUTED
BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE SUCCESSOR
CORPORATION.


 

In the event that the successor corporation refuses to assume or substitute for
the Award, the Participant shall fully vest in and have the right to exercise
his or her Options or Stock Appreciation Right as to all of the Optioned Stock,
including Shares as to which such Awards would not otherwise be vested or
exercisable.  All restrictions on Restricted Stock and, with respect to
Performance Shares and Performance Units, all Performance Goals or other vesting
criteria will be as determined by the Board.  In addition, if an Option or Stock
Appreciation Right becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a Change in Control, the Administrator shall notify
the Participant in writing or electronically that the Option or Stock
Appreciation Right shall be fully vested and exercisable for a period of fifteen
(15) days from the date of such notice, and the Option or Stock Purchase Right
shall terminate upon the expiration of such period.

 

For the purposes of this subsection (c), an Award shall be considered assumed
if, following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) or, in the case of a Stock Appreciation Right upon
the exercise of which the Administrator determines to pay cash or a Performance
Share or Performance Unit which the Administrator can determine to pay in cash,
the fair market value of the consideration received in the Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option or
Stock Appreciation Right or upon the payout of a Performance Share or
Performance Unit, for each Share subject to such Award (or in the case of
Performance Units, the number of implied shares determined by dividing the value
of the Performance Units by the per share consideration received by holders of
Common Stock in the Change in Control), to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.

 

Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor

 

--------------------------------------------------------------------------------


 

corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 


14.           NO EFFECT ON EMPLOYMENT OR SERVICE.  NEITHER THE PLAN NOR ANY
AWARD SHALL CONFER UPON A PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUING THE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER WITH THE COMPANY, NOR SHALL
THEY INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE SUCH RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


 


15.           DATE OF GRANT.  THE DATE OF GRANT OF AN AWARD SHALL BE, FOR ALL
PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE DETERMINATION GRANTING
SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY THE ADMINISTRATOR. 
NOTICE OF THE DETERMINATION SHALL BE PROVIDED TO EACH PARTICIPANT WITHIN A
REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


 


16.           TERM OF PLAN.  SUBJECT TO SECTION 21 OF THE PLAN, THE AMENDED AND
RESTATED PLAN SHALL BECOME EFFECTIVE UPON THE DATE, IN 2010, OF ITS ADOPTION BY
THE BOARD.  IT SHALL CONTINUE IN EFFECT UNTIL 12 FEBRUARY, 2017, UNLESS
TERMINATED EARLIER UNDER SECTION 17 OF THE PLAN.


 


17.           AMENDMENT AND TERMINATION OF THE PLAN.


 


(A)           AMENDMENT AND TERMINATION.  THE BOARD MAY AT ANY TIME AMEND,
ALTER, SUSPEND OR TERMINATE THE PLAN.


 


(B)           STOCKHOLDER APPROVAL.  THE COMPANY SHALL OBTAIN STOCKHOLDER
APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY
WITH APPLICABLE LAWS.


 


(C)           EFFECT OF AMENDMENT OR TERMINATION.  NO AMENDMENT, ALTERATION,
SUSPENSION OR TERMINATION OF THE PLAN SHALL IMPAIR THE RIGHTS OF ANY
PARTICIPANT, UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE PARTICIPANT AND THE
ADMINISTRATOR, WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE PARTICIPANT
AND THE COMPANY.  TERMINATION OF THE PLAN SHALL NOT AFFECT THE ADMINISTRATOR’S
ABILITY TO EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH RESPECT TO OPTIONS
GRANTED UNDER THE PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


 


18.           CONDITIONS UPON ISSUANCE OF SHARES.


 


(A)           LEGAL COMPLIANCE.  SHARES SHALL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD AND THE ISSUANCE AND
DELIVERY OF SUCH SHARES SHALL COMPLY WITH APPLICABLE LAWS AND SHALL BE FURTHER
SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH
COMPLIANCE.


 


(B)           INVESTMENT REPRESENTATIONS.  AS A CONDITION TO THE EXERCISE OF AN
AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH AWARD TO REPRESENT AND
WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED
ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH
SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS
REQUIRED.


 


19.           INABILITY TO OBTAIN AUTHORITY.  THE INABILITY OF THE COMPANY TO
OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY
IS DEEMED BY THE COMPANY’S COUNSEL TO BE

 

--------------------------------------------------------------------------------


 


NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES HEREUNDER, SHALL RELIEVE
THE COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH
SHARES AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.


 


20.           RESERVATION OF SHARES.  THE COMPANY, DURING THE TERM OF THIS PLAN,
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS SHALL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


 


21.           STOCKHOLDER APPROVAL.  THE PLAN SHALL BE SUBJECT TO APPROVAL BY
THE STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS AFTER THE DATE THE
PLAN IS ADOPTED.  SUCH STOCKHOLDER APPROVAL SHALL BE OBTAINED IN THE MANNER AND
TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS.

 

--------------------------------------------------------------------------------

 